I dissent. As nearly as I am able to determine the law, as attested by a host of precedent authorities emanating from the appellate tribunals of this state, the pleaded facts in the instant action make it "a borderline case". In such circumstances, I am unwilling to subscribe to a judgment by which, assuming the truthfulness of the facts alleged in the complaint, the defendants will be shielded in their asserted wrongdoing. If the pleading fairly shows that the plaintiffs actually have been defrauded by the defendants, and thus have been caused to suffer a financial loss, any doubtful question which arises on the construction of the statute, as to whether the action to recover such damages as appear to have been sustained was commenced within the time limited by the provisions of such statute, should be resolved in favor of the plaintiffs. As I read the authorities, they are to the effect that in circumstances such as are herein presented, the plaintiffs had no legal duty imposed upon them to make a discovery of the alleged facts at a date earlier than is shown by the allegations of the amended complaint discovery by plaintiffs actually occurred. Particularly am I moved to such conclusion by judicial language which appears peculiarly appropriate to the facts herein, contained in the opinion in the case of Tarke v. Bingham,123 Cal. 163, 166 [55 P. 759, 760], as follows: "Where no duty is imposed by law upon a person to make inquiry, and where under the circumstances `a prudent man' would not be put upon inquiry, the mere fact that means of knowledge are open to a plaintiff, and he has not availed himself of them, does not debar him from relief when thereafter he shall make actual discovery. The circumstances must be such that the inquiry becomes a duty, and the failure to make it a negligent omission. *Page 148 
(Bank of Mendocino v. Baker, 82 Cal. 114 [22 P. 1037, 6 L.R.A. 833]; Prouty v. Devin, 118 Cal. 258 [50 P. 380].) In this case, though means of information were open to the plaintiff, it does not appear that there was any duty devolving upon him to make use of them. Nothing had occurred to excite his suspicion, or to put him upon inquiry, and for these reasons, under the facts of this case, we think the finding of the court sufficient and sufficiently supported by the evidence."
A petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 28, 1933.
Preston, J., dissented.